Citation Nr: 0517716	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-operative residuals of Crohn's disease, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1968 to August 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1993 rating decision by the RO, which 
denied an increased rating for the service-connected Crohn's 
disease, exclusive of a temporary total hospitalization 
rating from March 17, 1993 until the end of May 1993.  The 
rating decision also denied an increased rating for the post-
operative residuals of a fistula in ano, rated as 10 percent 
disabling, and denied an increased rating for the service-
connected hemorrhoids, rating as 10 percent disabling.  The 
veteran thereafter perfected an appeal only as to the issue 
of an increased rating for the post-operative residuals of 
Crohn's disease.  

In a May 1994 rating decision, service connection was granted 
for arthralgias of the hands and feet, secondary to the 
service-connected Crohn's disease, and a 10 percent rating 
was assigned.  The combined rating for the veteran's service-
connected disabilities was thereby increased to 70 percent, 
effective from June 1, 1993.

The case was remanded back to the RO in April 1997 for 
further development.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2002.  A copy of the hearing 
transcript is associated with the claims file.  

Since that time, service connection has been granted for 
additional disabilities, as secondary to the service-
connected residuals of Crohn's disease.  Specifically, an 
April 2003 rating decision granted service connection for 
three separate scars, only one of which was assigned a 
compensable rating, of 10 percent.  The April 2003 rating 
decision also granted service connection for kidney stones, 
as secondary to Crohn's disease, with a 10 percent rating 
assigned.  Finally, the April 2003 rating decision 
recharacterized the veteran's service-connected arthralgias 
of the feet/hands by separately granting service connection 
for the arthritis of the right foot and arthritis of the left 
foot.  Each foot was assigned a separate 10 percent 
evaluation, and the 10 percent rating for the arthritis of 
the hands was confirmed and continued.  As a result of the 
additional grants of service connection, the veteran's 
combined disability rating was thereby increased to 80 
percent, effective from September 10, 1997.  It should also 
be noted that an additional temporary total hospitalization 
rating for the post-operative residuals of Crohn's disease 
was granted pursuant to 38 C.F.R. § 4.30 effective from April 
25, 2002 until the end of May 2002.  

Finally, in a November 2004 rating decision, entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) was granted, effective 
from July 2, 2003.  

During the pendency of the appeal, and pursuant to the April 
1997 remand instructions, the veteran was afforded multiple 
VA examinations, and numerous private and VA clinical records 
were obtained and associated with the claims file.  
After completion of the requested development, the RO 
continued to deny the claim of entitlement to a rating in 
excess of 60 percent for the service-connected post-operative 
residuals of Crohn's disease, issued a Supplemental Statement 
of the Case in November 2004, and returned the case to the 
Board for further appellate consideration.


FINDING OF FACT

The veteran's service-connected post-operative Crohn's 
disease results in anemia, daily pain, discomfort and overall 
general debility, more nearly approximating that of a 
pronounced disability picture.




CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for Crohn's 
disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 7399, 7323 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to an increased rating for the service-connected post-
operative residuals of Crohn's disease, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in March 
2002 and November 2003 informed him that to establish 
entitlement to an increased rating, the evidence must show 
that the current service-connected disability has worsened.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2002 and November 2003 letters advised the veteran that the 
RO would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2002 and November 2003 letters requested 
that the veteran provide an Authorization and Consent to 
Release Information form (VA Form 21-4142) (release form) for 
each private physician who had treated him for his claimed 
condition.  He was also advised to provide the name of the 
person, agency, or company who has any relevant records and 
to provide a release form for each identified facility.  

In this regard, the Board notes that the veteran repeatedly 
provided the RO with the information necessary to obtain all 
private treatment records identified by the veteran.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable rating decision specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about 


where and by whom he was treated for his claimed 
disabilities.  Moreover, in the November 2003 letter, the 
veteran was specifically asked to submit all evidence in his 
possession that pertained to his claim.  Therefore, for all 
of the aforementioned reasons, it is determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim prior to the appealed 
rating decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with the 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Historically, service connection for the residuals of a 
fistulectomy was initially granted by rating decision dated 
May 1972.  Although a noncompensable rating was assigned to 
that disability, a temporary total hospitalization rating was 
granted from January 24, 1972 until the end of February 1972.  
In an October 1976 Board decision, service connection was 
established for Crohn's disease.  In a June 1977 rating 
decision, the RO assigned a 20 percent rating for the 
service-connected post-operative residuals of Crohn's 
regional ileitis, effective from May 1, 1975, directly 
following another temporary total hospitalization rating that 
was assigned from March 17, 1975 until the end of April 1975.  



In a July 1982 rating decision, the rating for the service-
connected Crohn's disease was further increased to 30 
percent.  Then, pursuant to a March 1983 rating decision, the 
rating for the service-connected post-operative residuals of 
Crohn's disease was increased to 60 percent, immediately 
following a temporary total hospitalization rating from 
December 12, 1982 until the end of February 1983.  

In a May 1985 rating decision, the RO essentially bifurcated 
the veteran's service-connected disability into the two 
separately rated service-connected disorders of post-
operative residuals of Crohn's disease, rated as 60 percent 
disabling, and post-operative residuals of fistula in ano, 
rated as 10 percent disabling.  This, in essence, afforded 
the veteran an additional 10 percent rating; however, the 
combined rating of 60 percent did not increase based on the 
combined ratings table at 38 C.F.R. § 4.25.  

In a January 1986 rating decision, service connection was 
granted for hemorrhoids, as secondary to the service-
connected Crohn's disease.  A 10 percent rating was assigned, 
which elevated the veteran's combined disability rating to 70 
percent, based on the combined ratings table at 38 C.F.R. 
§ 4.25.  

In the July 1993 rating decision currently on appeal, the RO 
denied the veteran's claim of increased ratings for his 
service-connected disabilities.  

As noted hereinabove, while the veteran's increased rating 
claim was pending, rating decisions of May 1994 and April 
2003 granted service connection for other disabilities 
related to the service-connected Crohn's disease.  The 
disability ratings assigned to those disabilities ultimately 
elevated the veteran's combined schedular disability rating 
to 80 percent, effective September 10, 1997.  

Finally, a November 2004 rating decision established 
entitlement to a TDIU, effective from July 2, 2003.  

The veteran continues to seek a total schedular rating for 
the service-connected post-operative residuals of Crohn's 
disease.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  A proper rating of a veteran's 
disability contemplates its history and must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. §§ 4.1, 4.2 (2004).  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2004).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates that rating's 
criteria.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected Crohn's disease is currently 
rated by analogy to ulcerative colitis under Diagnostic Code 
7323.  There is no Diagnostic Code directly applicable to 
Crohn's Disease.  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20 (2004).  In the present case, the 
most appropriate code to use to rate Crohn's disease by 
analogy is Diagnostic Code 7323, which provides for 
ulcerative colitis.  Specifically, it dictates that a 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, with health only being fair 
when disease is in remission.  A 100 percent rating is 
warranted for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess.  38 C.F.R. § 4.71a, Diagnostic 
Code 7323 (2004).

The Board recognizes that the veteran has not been shown to 
have marked malnutrition or serious complication of liver 
abscess.  However, the veteran has been shown to have general 
debility and anemia due to Crohn's disease.  The VA and 
private medical evidence of record reflects that the veteran 
has undergone multiple surgeries over the years, resulting in 
little improvement in his overall condition.  For example, 
the veteran has undergone several resections of part of his 
large and small bowel following obstruction.  Nausea, 
abdominal pain and back 


pain were associated with the obstructions.  In 1982 and 
1993, the veteran had portions of his small and large bowel 
removed.  Private records from August 2001 note that the 
veteran underwent a colonoscopy with biopsies, and that the 
biopsy of ileocecal anastomosis revealed large intestinal 
mucosa with marked active inflammation with erosion; and the 
rectal biopsy revealed large intestinal mucosa with mild to 
moderate active inflammation.  In April 2002, the veteran 
underwent an incision and drainage of a perirectal abscess.  

At his personal hearing before a Hearing Officer at the RO in 
July 2002, the veteran testified that he had developed a mal-
absorption problem due to the Crohn's disease, that he took 
multiple medications and vitamins, and that he believed that 
additional future surgeries were likely.  

The veteran's private doctor noted in a July 2002 memorandum, 
that the abscess was a known complication of Crohn's disease.  
The doctor also noted that the veteran's overall condition 
was worse than it had been in 1993 and 1982, secondary to the 
chronicity of the disease.  

At a VA examination in December 2002, the examiner noted a 
diagnosis of Crohn's disease with recurrent abscesses and 
fistulas of the gastrointestinal tract and perirectal area 
requiring multiple surgeries with residual scars.  

At another December 2002 VA examination, it was noted that 
the veteran had undergone multiple operations secondary to 
Crohn's disease, including removal of several feet of small 
and large bowel.  Persistent diarrhea, short bowel syndrome 
and malabsorption were also noted.  

At a third December 2002 VA examination, a diagnosis of 
anemia was noted, although the examiner indicated that an 
April 2002 CBC was within normal limits after taking 
medications.  Crohn's disease, status post multiple surgeries 
involving both small and large bowel resections with 
malabsorption was also noted.  The examiner opined that the 
veteran's anemia and malabsorption were likely complications 
of Crohn's disease.  

A private Surgical Pathology Report from January 2003 notes 
that the veteran underwent a colonoscopy with biopsies 
pursuant to a GI bleed.  The biopsy of the ileocolonic 
anastomosis revealed fragments of colonic mucosa showing 
severe acute and chronic inflammation with glandular 
distortion with tissue necrosis consistent with the clinical 
history of Crohn's disease.  The biopsy of the rectum 
revealed fragments of squamous mucosa showing severe acute 
inflammation.

At VA examinations in April 2003 and June 2004, the veteran 
continued to report ongoing symptoms of constant diarrhea 
with bowel movements seven to eight times per day.

Additional private treatment records reveal that the veteran 
was treated for another small bowel obstruction in February 
2004.  The veteran was admitted to a private medical center 
after five days of abdominal burning with a cramping 
sensation, along with bright red blood noted both on the 
toilet tissue and in the toilet bowl.  The impression was 
probable exacerbation of Crohn's disease with small bowel 
obstruction.  

In summary, the evidence in this case contains numerous 
medical records revealing frequent and continuing treatment 
for Crohn's disease, including multiple hospitalizations for 
bowel obstructions with rectal bleeding.  The veteran has 
reported daily pain and discomfort.  He has also had 
alternating constipation and diarrhea on a continuing basis, 
having six to eight bowel movements per day, normally.  The 
veteran has reported flare-ups every several months, 
manifested by a worsening of his diarrhea to 20 times per day 
with bloating.

The Board is of the opinion that, with resolution of doubt in 
the veteran's favor, the evidence indicates that the veteran 
experiences daily pain and debility from his Crohn's disease 
that results in total disability, and that the veteran's 
symptoms from Crohn's disease, including anemia and debility, 
more nearly meet the criteria for a 100 percent schedular 
rating under Diagnostic Code 7232.  Accordingly, a 100 
percent schedular rating for Crohn's disease is warranted.




ORDER

A 100 percent schedular rating for Crohn's disease is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


